          Case 3:20-cv-00304-SDD-RLB         Document 6     06/04/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


DARRYL MCKINNEY
                                                                       CIVIL ACTION
VERSUS
                                                                       20-304-SDD-RLB
DEPARTMENT OF PUBLIC
SAFETY AND CORRECTION, ET AL.

                                          RULING

        The Court has carefully considered the Complaint1 filed by the Plaintiff, the record,

the law applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Richard L. Bourgeois, Jr., dated May 21, 2020, to which an objection3

was filed and also reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court’s opinion herein.

        ACCORDINGLY, the Court declines to exercise supplemental jurisdiction over any

potential state law claims and this action is hereby dismissed, with prejudice, for failure

to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and

1915A.

        Signed in Baton Rouge, Louisiana on June 4, 2020.


                                         S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




1
  Rec. Doc. 1.
2
  Rec. Doc. 4.
3
  Rec. Doc. 5.
